Citation Nr: 1623007	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative joint disease of the left knee (left knee disability), in excess of 10 percent from February 19, 2008 to August 26, 2009, in excess of 10 percent from December 1, 2009 to March 23, 2012, and in excess of 20 percent for limitation of extension from March 23, 2012.   

2.  Entitlement to separate rating for left knee instability from February 19, 2008 to March 23, 2012, and in excess of 20 percent from March 23, 2012. 

3.  Entitlement to service connection for a respiratory disorder, to include lung nodules, claimed as due to exposure to asbestos and chemicals.  

4.  Entitlement to a higher initial rating for diabetes mellitus, in excess of 20 percent from March 17, 2009.  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from July 1986 to July 1989, June 1994 to September 1994, June 1996 to September 1996, and from January 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2008, August 2009, and April 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, respectively, denied service connection for a respiratory disorder, granted service connection for a left knee disability, assigning a 10 percent rating effective February 19, 2008 (date of claim for service connection), and granted service connection for diabetes mellitus and assigned a 20 percent rating effective March 17, 2009 (date of claim for service connection).  

Regarding the appeal for a higher initial rating for the left knee disability, an April 2010 rating decision granted a temporary total (100 percent) rating due to left knee surgery necessitating convalescence from August 26, 2009 to December 1, 2009, and assigned a 10 percent disability rating from December 1, 2009.  An April 2014 rating decision granted a higher rating of 20 percent for the left knee disability based on limitation of extension and granted a separate 20 percent rating for left knee instability (Diagnostic Code 5257), both effective March 23, 2012.  Therefore, the issues on appeal regarding the left knee disability are for 1) degenerative joint disease, a rating in excess of 10 percent from February 19, 2008 to August 26, 2009, in excess of 10 percent from December 1, 2009 to March 23, 2012, and in excess of 20 percent for limitation of extension from March 23, 2012, and 
2) entitlement to a separate rating for left knee instability from February 19, 2008 to August 26, 2009 (the date of the temporary total rating due to convalescence) and from December 1, 2009 to March 23, 2012, and a rating in excess of 20 percent from March 23, 2012, as styled above.  

In November 2013, the Board remanded the case to obtain a VA examination and opinion regarding the issue of service connection for a respiratory disorder and for the issuance of a supplemental statement of the case for the issue of a higher initial rating for the left knee disability.  Regarding the left knee disability, a supplemental statement of the case was issued in April 2014; therefore, the Board finds there has been substantial compliance with the prior remand order as to the left knee rating issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The issue of an increased rating in excess of 10 percent for the service-connected right knee disability has been raised by the record in an August 2014 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for a respiratory disorder and a higher initial rating for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From February 19, 2008 to August 26, 2009, the left knee disability was manifested by symptoms of limitation of motion due to pain, locking, crepitus, and effusion, productive of noncompensable limitation of motion. 

2.  From August 26, 2009 to December 1, 2009, the Veteran was in receipt of a temporary total rating due for the left knee disability due to surgery requiring convalescence.  

3.  From December 1, 2009 to March 23, 2012, the left knee disability was manifested by symptoms of limitation of motion due to pain and crepitus, productive of noncompensable limitation of motion. 

4.  From March 23, 2012, the left knee disability has been manifested by symptoms of pain and crepitus, with limitation of extension to 15 degrees and noncompensable limitation of flexion.  

5.  For the entire initial rating period from February 19, 2008 to August 26, 2009 and from December 1, 2009, the left knee disability has been manifested by symptoms of instability of approximately +2 (5-10 millimeters).  

6.  For the entire initial rating period from February 19, 2008 to August 26, 2009 and from December 1, 2009, the left knee disability has not been manifested by symptoms of ankylosis, limitation of flexion to 30 degrees, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, from February 19, 2008 to August 26, 2009, the criteria for a higher initial rating of 20 percent, but no higher, for the left knee disability under Diagnostic Code 5258 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 	 20 percent rating, but no higher, for the left knee instability have been met from February 19, 2008 to August 26, 2009, and from December 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.71a, Diagnostic Code 5257 (2015).

3.  From December 1, 2009 to March 23, 2012, the criteria for a rating in excess of 10 percent for limitation of motion of the left knee have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2015).

4.  From March 23, 2012, the criteria for a rating in excess of 20 percent for limitation of extension have not been met or more nearly approximated.  		 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006), Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records. 	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.   

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2008, April 2009, May 2009, April 2010, and March 2012.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted physical examination, and included relevant test results.  

The Veteran was given the opportunity to testify before a Veterans Law Judge, but withdrew the request for a hearing in a June 2010 letter.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  

Initial Rating for the Left Knee Arthritis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability rating shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found appropriate "staged ratings" from February 19, 2008 to August 26, 2009, December 1, 2009 to March 23, 2012, and from March 23, 2012.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran is in receipt of a 10 percent rating for the left knee arthritis with noncompensable limitation of motion (noncompensable under Diagnostic Codes 5260 and 5261) with pain under Diagnostic Code 5010-5003, 38 U.S.C.A. § 4.71a, from February 19, 2008 to August 26, 2009, and from December 1, 2009 to March 23, 2012.  The Veteran is in receipt of a 20 percent rating for the left knee limitation of extension from March 23, 2012 under Diagnostic Code 5261, 38 C.F.R. § 4.71a (when there is limitation of motion of the specific joint or joints that is compensable under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved).  
.  
Diagnostic Code 5010 rates traumatic arthritis, which states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 
10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note 	 (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 	 (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

Diagnostic Code 5003 provides that when there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.
  
The Diagnostic Codes that rate on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  Id.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id.

The Veteran is additionally in receipt of a separate 20 percent rating for left knee instability under Diagnostic Code 5257 from March 23, 2012.  38 C.F.R. § 4.71a; see also VAOPGCPREC 23-97, 9-98 (separate ratings may be assigned for arthritis and instability).  Under Diagnostic Code 5257, where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003, or limitation of motion codes (Diagnostic Codes 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.

Throughout the course of the appeal, the Veteran generally contends that the left knee disability has been manifested by symptoms of pain, muscle spasms, weakness, crepitus, and swelling, which cause difficulty walking, standing, lifting, and bending.  The Veteran states that the pain in the knee wakes him at night.  The Veteran states that he must use knee braces and ace wraps during flare-ups and severe pain.  See March 2012, April 2010, and June 2008 VA examination reports.  

Review of VA treatment records shows that the Veteran suffered a tear in the left anterior cruciate ligament (ACL) while in service, and has continuous complaints of left knee pain.  In August 2009, the Veteran received surgery to repair the ACL.  At that time, the treating surgeon (prior to the surgery) noted positive Lachman and Drawer instability tests of +2-3.  Range of motion was not assessed at the time prior to the surgery.  Review of VA treatment notes from February 19, 2008 to August 26, 2009, and from December 1, 2009 do not note the left knee range of motion for those time periods, nor do they note complaints of locking or effusion.  

In June 2008, the Veteran was afforded a VA examination to help assess the severity of the left knee disability.  At that time (prior to the August 2009 surgery), the Veteran reported pain and aching in the knee, which was worsened by running, prolonged standing, or walking.  The Veteran stated that he has crepitus in the knee and that the knee catches, locks, and gives way, depending on the activity, and reported severe weekly flare-ups.  The VA examiner noted that assistive aids are needed for walking, including the intermittent use of a knee brace.  The VA examiner noted effusion of the knee.  At that time, the VA examiner did not note instability, and the Veteran had full range of motion, both flexion and extension.  

In April 2009, the Veteran was afforded another VA examination to help assess the severity of the left knee disability.  At that time, the VA examiner noted the Veteran's complaints of continuous left knee intermittent pain that was aggravated by walking, prolonged standing, and exercise.  The VA examiner noted that the Veteran cannot walk without knee braces.  At that time, the VA examiner assessed crepitation, giving way, instability, pain, weakness, decreased speed of joint motion, and no episodes of locking and no effusion.  The Veteran reported weekly flare-ups at that time of moderate severity lasting for a few hours.  The VA examiner noted a meniscus abnormality.  At that time, the Veteran had full range of motion, both flexion and extension.  

In May 2009, the Veteran received a VA examination to assess a separate service-connected bilateral shin splint disability.  At that time, the VA examiner noted that the Veteran was wearing knee support braces.  

In April 2010, the Veteran was afforded another VA examination to help assess the nature and severity of the left knee disability.  At that time, the Veteran continued to endorse symptoms of pain upon kneeling and stretching.  The VA examiner did not assess symptoms of giving way, instability, locking episodes, or effusion.  The VA examiner noted that the Veteran is able to stand up for up to one hour and is able to walk more than 1/4 mile, but less than one mile.  The VA examiner noted the Veteran uses knee braces occasionally, and the Veteran has an abnormal gait.  The Veteran reported crepitus, tenderness, and the VA examiner noted guarding of movement.  Flexion was limited to 135 degrees, and the Veteran had full range of motion for extension.  

In March 2012, the Veteran was afforded another VA examination to help assess the severity of the left knee disability.  At that time, the Veteran reported that the knee had worsened since the surgery, with constant pain and aching that was worse when standing, walking, lifting, or bending.  The Veteran reported the pain causes trouble falling asleep and it wakes him at night.  The Veteran reported the knee swells and was weak.  The Veteran reported weather related flare-ups, for which he must use a brace.  At that time, flexion was limited to 130 degrees and extension was limited to 15 degrees.  The Drawer test for instability was positive, at +2 (5-10 millimeters).  At that time, the Veteran reported the knee disability affects the ability to perform his work, as he is required to walk throughout the day.  

From February 19, 2008 to August 26, 2009

As noted above, the record indicates that the Veteran has left knee symptoms affecting the semilunar cartilage (the meniscus).  Diagnostic codes 5259 and 5258 rate injuries of the meniscus.  Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  See 38 C.F.R. 	 § 4.71a, Diagnostic Code 5259.  A higher rating is not available under Diagnostic Code 5259, so it is not possible to grant an initial rating in excess of 10 percent for the left knee disability under Diagnostic Code 5259.  Therefore, the Veteran is not entitled to a higher initial rating in excess of 10 percent under Diagnostic Code 5259.  

Under Diagnostic Code 5258 dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is assigned a 20 percent rating.  A higher rating in excess of 20 percent is not available under this Diagnostic Code.  A rating under Diagnostic Code 5258 is potentially more favorable for the Veteran, and is a more comprehensive rating regarding the symptomatology and functional impairment of the left knee disability.

Based on all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that, from February 19, 2008 to August 26, 2009, the criteria for a 20 percent rating under Diagnostic Code 5258 has been more nearly approximated.  From February 19, 2008 to August 26, 2009, the left knee disability has been manifested by symptoms of pain, locking, crepitus, and effusion, productive of noncompensable limitation of motion.  The Board notes that the Veteran did not endorse symptoms of locking and effusion at the April 2009 VA examination; nonetheless, as the evidence of record indicates that the left knee was not operated on until August 26, 2009, and the April 2009 VA examiner noted a positive McMurray test (indicating a meniscus abnormality), after resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a rating under Diagnostic Code 5258 has been met from February 19, 2008 to August 26, 2009.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Unites States Court of Veterans Appeals (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  

As discussed above, the medical and lay evidence demonstrate symptoms of both arthritis with noncompensable limitation of motion (Diagnostic Code 5003) and removal of the semilunar cartilage that is symptomatic (Diagnostic Code 5259), with symptoms of locking, pain, and effusion into the joint (Diagnostic Code 5258); however, the Board finds that separate ratings under each of these codes or any combination of these diagnostic codes in this case would constitute pyramiding, as the Veteran would be compensated for the same symptoms of knee pain.  Therefore, the Board can only rate the left knee disability under one of the applicable diagnostic codes.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a veteran's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

In this regard, the Board finds that from February 19, 2008 to August 26, 2009, Diagnostic Code 5258 is the most appropriate code to rate the some symptoms of the left knee disability based on current and present symptoms and clinical findings.  38 C.F.R. §§ 4.20, 4.71a.  Diagnostic Code 5258 is also more favorable to the Veteran than Diagnostic Code 5003 or 5259 for the period from February 19, 2008 to August 26, 2009 because it results in the higher disability rating of 20 percent as opposed to a 10 percent rating.  

From December 1, 2009 to March 23, 2012 

Based on review of all the evidence, both medical and lay, the Board finds that from December 1, 2009 to March 23, 2012, the criteria for a rating in excess of 
10 percent have not been met or more nearly approximated.  From December 1, 2009 to March 23, 2009, the left knee disability has been manifested by symptoms of limitation of motion due to pain and crepitus, productive of noncompensable limitation of motion. 

As discussed above, at the April 2010 VA examination, the Veteran reported symptoms of pain on motion of the left knee, crepitus, and guarding of movement.  The Veteran no longer reported symptoms of locking and effusion, and the VA examiner did not note symptoms of locking and effusion.  The Veteran reported being able to stand for up to one hour and walk more than 1/4 mile, but less than one mile.  At that time, flexion was limited to 135, and the Veteran had full extension.  Review of VA treatment records notes continuous treatment for the left knee disability and reports of pain, but no specific measurements.  

From December 1, 2009 to March 23, 2012, the limitation of motion for the left knee did not more nearly approximate either extension limited to 15 degrees or more or flexion limited to 30 degrees or more, even considering additional limitation due to pain and during flare-ups.  For the entire rating period, the limitation of flexion has been at worst 135 degrees, and the Veteran has had full range of extension.  The Veteran has described additional limitation of motion during flare-ups where he has pain upon bending; however, even considering some additional limitation of motion due to pain, the evidence does not show the left knee disability more nearly approximates limitation of flexion to 45 degrees or limitation of extension to 15 degrees during flare-ups to meet the criteria for a higher rating of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  

Additionally, the Board finds that a rating under Diagnostic Code 5258 is no longer warranted for this time period.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. "Locking" is the sudden loss of ability to extend the knee.  See Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  After the August 26, 2009 surgery, the Veteran has expressly denied symptoms of locking, and there is no medical evidence of effusion, nor does the Veteran assert effusion or swelling from December, 2009 to March 23, 2012.  See April 2010 VA examination report.  Therefore, a rating under Diagnostic Code 5258 is no longer warranted for this time period.  

From March 23, 2012

Based on all the evidence, both medical and lay, the Board finds that the criteria for a rating for the left knee in excess of 20 percent are not warranted from March 23, 2012.  From March 23, 2012, the left knee disability has been manifested by symptoms of pain and crepitus, with limitation of extension to 15 degrees (warranting a 20 percent rating under Diagnostic Code 5261) and noncompensable limitation of flexion.  

As discussed above, at the March 23, 2012 VA examination, the Veteran reported constant pain in the left knee, as well as swelling and weakness.  Flexion was limited to 130 degrees and extension was limited to 15 degrees.  The Veteran reported difficulty walking, lifting, bending, and standing because of pain and flare-ups.  The Board finds that, as the left knee extension is limited to 15 degrees, the criteria for a 20 percent rating under Diagnostic Code 5261 are met.  

The Board further finds that the criteria for higher, 30 percent rating (extension limited to 20 degrees), has not been more nearly approximated from March 23, 2012, nor has the criteria for a compensable rating under Diagnostic Code 5260 for limitation of flexion (flexion limited to 45 degrees) been more nearly approximated.  The Veteran has described difficulty bending and kneeling; however, even considering additional limitation of motion due to pain during flare-ups, the evidence of record does not indicate that the limitation of extension more nearly approximates 20 degrees to warrant a higher 30 percent rating, or that the limitation of flexion more nearly approximates 45 degrees to warrant a separate 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca; see also VAOPGCPREC 9-2004 (a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension)).  

Additionally, as discussed above, the Board finds that the criteria for a rating under Diagnostic Code 5258 no longer is applicable, as the Veteran continued to deny symptoms of "locking."  Nonetheless, while the Veteran endorses symptoms of pain and swelling, the Board finds that a separate rating is still not warranted, as the assignment of a separate 20 percent rating under Diagnostic Code 5258 in addition to the 20 percent rating for limitation of extension under Diagnostic Code 5261 would be pyramiding.  Diagnostic Codes 5258 and 5261 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  In the case of Diagnostic Code 5261, such limitation of motion is encompassed by the limitation of extension, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and 5261, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Code 5258 and 5261 for the painful limitation of motion, here, extension, associated with the knee disability.

Rating Left Knee Instability 

The Board additionally finds that, resolving reasonable doubt in favor of the Veteran, the criteria for a separate 20 percent rating for moderate left knee instability have been met for the entire initial rating period from February 19, 2008 to August 26, 2009 and from December 1, 2009 to March 23, 2012.  The Board further finds that the criteria for a rating in excess of 20 percent for the left knee instability for the entire period on appeal (from February 19, 2008 to August 26, 2009, from December 1, 2009 to March 23, 2012, and from March 23, 2012) has not been met or more nearly approximated.  

There is conflicting evidence of left knee instability throughout the entire rating period on appeal.  At the June 2008 VA examination and the April 2009 VA examination, the Veteran endorsed symptoms of giving way as well as endorsed the use of a knee brace; however, the June 2008 VA examiner did not note instability, while the April 2009 VA examiner specifically noted left knee instability, though did not provide a measurement of instability.  Nonetheless, a few months later, the VA treating doctor at the August 26, 2009 surgery assessed instability of +2-3.  The April 2010 VA examiner did not note instability; however, the Veteran continued to report needing a knee brace for support at that time.  Finally, the March 2012 VA examiner noted instability of +2 (5-10 millimeters).  Therefore, the Board finds that, after resolving reasonable doubt in favor of the Veteran, the symptoms of moderate instability have been present for the entire initial rating period from February 19, 2008 as the Veteran has consistently reported needing a knee brace, as well as symptoms of giving way.  

The Board notes that, while the degree of instability of +3 (indicated by the August 26, 2009 treating VA physician as "+2-3" prior to the ACL repair) could indicate severe instability, the Board finds that, in light of the other lay and medical evidence of record, which shows the Veteran endorsing symptoms only of giving way and the use of a knee brace for walking, and the March 2012 VA examiner's diagnosis of +2 instability, the overall degree of impairment more nearly approximates the criteria for a 20 percent rating based on moderate instability for the entire rating period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Furthermore, the Board finds that a separate rating under Diagnostic Code 5257 does not violate the prohibition against pyramiding.  See 38 C.F.R.  § 4.14; Esteban, 6 Vet. App. at 261. The Board finds that instability is not contemplated by the 	 20 percent disability rating currently assigned under Diagnostic Code 5258.  As such, the Board finds that a separate 20 percent rating under Diagnostic Code 5257 that is manifested by symptoms of giving way necessitating the use of a knee brace that more nearly approximates moderate instability is supported by the evidence of this case for the entire rating period on appeal from February 19, 2008.  See VAOPGCPREC 23-97, 9-98; 38 C.F.R. § 4.71a.  Furthermore, as the VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (arthritis with painful limitation of motion) and 5257 (instability), it is not pyramiding to assign a separate rating under Diagnostic Code 5257 from December 1, 2009 to March 23, 2012.  Id.  

Additionally, the Board finds that, for the entire initial rating period, no other separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As the lay and medical evidence for the entire rating period on appeal does not show ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  Additionally, as the evidence of record does not demonstrate genu recurvatum, the Veteran is not entitled to a rating under Diagnostic Code 5263.  The Board further finds that the Veteran is not entitled to a rating under Diagnostic Code 5055 for a knee replacement, as the evidence of record does not demonstrate the Veteran has had a knee replacement.  

Furthermore, the Board notes that the Veteran is already in receipt of two 
10 percent ratings under Diagnostic Code 5262 (impairment of the tibia and fibula) for bilateral shin splints, and the Veteran has not expressed disagreement regarding those ratings.  Therefore, the issue of an increased rating for the left leg shin splints under Diagnostic Code 5262 is not before the Board.  

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for the left knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the left knee disability are contemplated by the rating schedule.  The Veteran has described symptoms of pain, limitation of motion, locking, tenderness, crepitus, giving way, and instability.  The symptom of locking is specifically contemplated under the schedular rating criteria under Diagnostic Code 5258, and the symptom of instability is specifically contemplated under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  To the extent that locking was painful, and causes limitation knee motion, to include as due to weakness, incoordination, or fatigability, such symptoms and impairment have been considered under the schedular criteria.  See 38 C.F.R. 	 §§ 4.40, 4.45, 4.59.  Furthermore, crepitation is specifically considered under the schedular rating criteria under 38 C.F.R. § 4.59 (crepitation whether in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased).   

Additionally, interference with standing, sitting, and walking is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged standing, walking, and sitting cause incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and	  38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to Diagnostic Code 5258.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or 

"compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
 
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the appeal for a higher rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the left knee disability renders him 

unemployable, but rather the evidence of record demonstrates the Veteran currently is working.  See March 2012 VA examination.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

A higher initial rating for the left knee arthritis of 20 percent under Diagnostic Code 5258 from February 19, 2008 to August 26, 2009 is granted; a rating in excess of 10 percent under Diagnostic Code 5010-5003 from December 1, 2009 to March 23, 2009 is denied; a rating in excess of 20 percent for limitation of extension under Diagnostic Code 5261 from March 23, 2012 is denied.  

A separate 20 percent rating, but no higher, for left knee instability from February 19, 2008 to August 26, 2009, and from December 1, 2009 to March 23, 2012, is granted; a rating in excess of 20 percent from March 23, 2012 is denied.  


REMAND

Service Connection for a Respiratory Disorder 

Review of service treatment records shows that in December 2003 the Veteran was treated for shortness of breath and a chronic cough that had lasted for three weeks.  Furthermore, on a May 2004 post deployment questionnaire, the Veteran reported a history of a chronic cough.  On a May 2005 post deployment questionnaire, the Veteran additionally reported exposure to vehicles or truck exhaust fumes, JP8, other fuels, sand, and dust during deployment.  

In November 2013, the Board remanded the issue of service connection for a respiratory disorder, to include lung nodules, to obtain a VA examination and opinion, and specifically asked for an opinion as to whether the respiratory disorder is related to or began during a period of active duty, and include a discussion of the Veteran's credible account of exposure to asbestos and other chemical agents, including possible exposure mustard gas.  While the March 2014 VA examiner provided an opinion and rationale regarding why the lung nodules are less likely than not related to asbestos exposure or any exposure to mustard gas, the VA examiner did not provide a full rationale as to whether the lung nodules are related to the shortness of breath and chronic cough experienced during the last period of active duty from January 2003 to June 2004, as well as the exposure to fumes, fuels, sand and dust.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Therefore, a remand is necessary to obtain a new opinion.  

Higher Initial Rating for Diabetes Mellitus 

In an April 2014 written statement, within days of the April 2014 rating decision, the Veteran expressed disagreement with the rating assigned for the diabetes mellitus; however, a statement of the case has not yet been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of a higher initial rating for diabetes mellitus for further procedural action.  

Accordingly, the issues of service connection for a respiratory disorder and higher initial rating for diabetes are REMANDED for the following action:

1.  Issue a statement of the case regarding the issue of a higher initial rating for diabetes mellitus.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Present the claims file a qualified pulmonary examiner.  The examiner should offer the following opinion with supporting rationale:

Is it at least as likely as not (50 percent probability or greater) that the lung nodules developed during a period of active duty, or were caused by or otherwise related to active duty, to include the December 2003 episode of shortness of breath and chronic cough, as well as the identified exposure to fuels, fumes, and sand and dust?  

3.  Then readjudicate the issue of service connection for a respiratory disorder.  If the benefit sought on appeal is denied, provided the Veteran and the representative with a supplemental statement of the case, and after time for response, return the claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


